Atkinson, J.,
dissenting. Under the constitution and general law, any person, irrespective of race, may own or acquire, land anywhere in the City of Atlanta. Such right carries with it the right to reside on land lawfully acquired. The municipal ordinance in question undertakes to deny such rights of acquisition and enjoyment of property on the mere basis of racial distinction, which the constitution forbids. By denying the right it goes beyond mere regulatory legislation. While the ordinance differs somewhat from that involved in the case of Carey v. City of Atlanta (cited in the opinion supra), it violates the basic principles applied in that case. There can he no competition between the police power and the mandates of the constitution; the latter are supreme. If it is desired to have segregation of a character that denies the right of a citizen to acquire a home in which to reside, at any place he may choose, upon the sole basis of racial distinction, that object should be accomplished by an amendment to the constitution. In the majority opinion it is urged that the ordinance in question con*254tains certain exceptions that did not exist in the ordinance involved in the Garey case; and that after eliminating the features- so excepted, the balance of the ordinance is constitutional. A proper criticism of this contention is that the cause which renders the things excepted obnoxious to the constitution extends to that which was left in the ordinance, namely, the denial of the right of a citizen to acquire and live in his' home where he pleases, on the sole basis of racial distinction.